                      1                                                        THE HONORABLE ROBERT S. LASNIK

                      2

                      3

                      4

                      5

                      6

                      7                                 UNITED STATES DISTRICT COURT
                                                       WESTERN DISTRICT OF WASHINGTON
                      8                                          AT SEATTLE
                      9    BRIAN BREST,                                   No. 2:21-cv-00608-RSL

                    10                         Plaintiff,                 ORDER GRANTING UNOPPOSED
                                                                          MOTION FOR EXTENSION OF TIME
                    11             v.                                     TO ANSWER OR OTHERWISE
                                                                          RESPOND TO PLAINTIFF’S
                    12     TRANSUNION, LLC and                            COMPLAINT
                           EVERGREEN MONEYSOURCE
                    13     MORTGAGE COMPANY,
                    14                         Defendant.

                    15                 This matter having come on the Court’s docket following Defendant Evergreen
                    16      Moneysource Mortgage Company’s (“Defendant”) Unopposed Motion for Extension of
                    17      Time to Answer or Otherwise Respond to Plaintiff’s Complaint (“Motion”) (Dkt. # 16),
                    18      IT IS HEREBY ORDERED THAT:
                    19                 Defendant’s Motion is GRANTED. Defendant’s time to file a responsive
                    20      pleading, whether by Answer or Motion, is extended until on or before July 29, 2021.
                    21 DATED:              June 30, 2021.
                    22

                    23                                                    A
                                                                          HONORABLE ROBERT S. LASNIK
                    24                                                    UNITED STATES DISTRICT JUDGE
                    25

                    26

                    27

                    28     117325884                         -1-
Troutman Pepper Hamilton
       Sanders LLP
    100 SW Main St.        ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR
        Suite 1000
   Portland, OR 97204      OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT
                      1
                           PRESENTED BY:
                      2    TROUTMAN PEPPER HAMILTON
                           SANDERS, LLP
                      3

                      4    By: /s/ Román D. Hernández
                               Román D. Hernández, WSBA No. 39939
                      5        Troutman Pepper Hamilton Sanders LLP
                               100 SW Main Street, Suite 1000
                      6        Portland, OR 97204
                               Telephone: 503.290.2400
                      7        Email: roman.hernandez@troutman.com
                      8         Attorneys for Defendant
                      9         EVERGREEN MONEYSOURCE
                                MORTGAGE COMPANY
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28     117325884                         -2-
Troutman Pepper Hamilton
       Sanders LLP
    100 SW Main St.        ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR
        Suite 1000
   Portland, OR 97204      OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT
